Hawley, C. J.,
dissenting:
I concur in the conclusions reached by the court, that this case must be examined and decided upon its merits, and that the ten per centum penalty imposed by section 24 of the revenue act of 1864-5 (Stat. 1864-5, 282; Stat. 1866, 172), does not, by the terms of said section, for the reasons stated in the opinion of the court, apply to suits brought for the collection of delinquent taxes upon the proceeds of mines. But I entertain a different opinion as to the construction that ought to be given to the act approved March 7, 1873. (Stat. 1873, 169, 170.)
In the first place, it must be conceded that the general power of taxation is unlimited; that it rests upon necessity; is inherent in every sovereignty, and essential to the existence of the government. Every individual must bear his portion of the public burdens.
The object of imposing penalties is to secure the prompt payment of the taxes when due, and the imposition of the penalties prescribed by the statute must, in my judgment, be sustained upon the same general principles that support the power of taxation. It seems to me, therefore, that upon principle, the general rule of strict construction, as applied to ordinary penal statutes, has no application what*224ever to this ease, and I do not understand the court to base its opinion upon this ground.
Statutes imposing penalties for the non-payment of taxes are not, strictly speaking, in derogation of the natural rights of individuals. In the construction of all revenue statutes in relation to the imposition or collection of a tax or penalty, we ought, whenever it can bo done without violence to the language used, to so construe the acts as to give effect to the meaning and intention of the legislature, without any reference to strictness upon one side, or favor upon the other. (Wood v. United States, 16 Peters, 342; Taylor v. United States, 3 How. 210; Cliquot’s Champagne, 3 Wal. 144; United States v. Hodson, 10 Id. 395; United States v. Breed, 1 Sum. C. C. 160; Davy v. Morgan, 56 Barb. 222; Cornwall v. Todd, 38 Conn. 443.) The construction must, as all courts say, seek the real intent of the law-makers. “Courts of justice are bound to give effect to that intent, and aré not at liberty to fritter it upon metaphysical niceties.” (The Schooner Nymph, 1 Sum. C. C. 518.) No interpretation ought to be adopted which Avould in any manner tend to defeat the object and purpose of the law, if the language used is fairly and honestly susceptible of a construction that will sustain the object which the legislature had in view in passing it. What, then, was the object of the legislature in passing the statute of 1873? This question is very easy of solution. It was, in brief, to compel the prompt payment of taxes, and to prevent delinquencies and delays.
The legislature was evidently of the opinion that the existing penalties imposed in the revenue act were not sufficient to accomplish the desired purpose. It knew that taxes were not only regarded by many people as burdens, but, in the language of the supreme court of Connecticut in the case above cited, ‘ ‘ that many look upon them as money arbitrarily and unjustly extorted from them by the government, and, hence, justify themselves and quiet their consciences in resorting to questionable means” for the purpose of avoiding the payment of their taxes, and it determined to oppose this resistance of the taxpayers by the imposition *225of a heavy penalty. It would further seem from the language of the act that the failure or refusal to pay the taxes when due came only from the heavy taxpayers, for the penalty is limited to such suits as are “originally brought in the district courts, where the amount” of the tax “exceeds three hundred dollars.”
The legislature also knew that the existing penalty of ten per cent, only applied to the collection of delinquent taxes upon real estate and personal property (as distinguished by the express terms of the revenue act from the collection of taxes on the proceeds of mines.) At least, this knowledge ought to be presumed, because each member of the legislature, like every other individual, is presumed to know the law.
Now, it seems to me that if the rule of strict construction is to be literally enforced, then the object which the legislature had.in view would to some extent be defeated, for it might be argued, with some degree of plausibility at least, that the twenty-five per cent, penalty does not apply to suits brought for the collection of delinquent taxes upon the proceeds of mines; because by a literal and strict interpretation of the language of the act of 1873 it only imposes the twenty-five per cent, as an additional penalty to the penalty already imposed upon delinquent taxpayers on real estate and personal property by the “act to provide revenue for the support of the government of the state of Nevada and the acts amendatory thereof,” and that it could not be enforced in suits brought for the collection of delinquent taxes against the proceeds of mines, because no original penalty was imposed in such cases, and this act only prescribes an additional — not an original — penalty. And if any effect is to be given to the title of the act as bearing upon the construction of it, then, it seems to me, that this view is strengthened because the title indicates, as the court say, that it was “the intention of the legislature to prescribe a penalty in addition to one provided before that statute was passed,” and asno penalty whatever had been provided for against delinquents on the proceeds of mines there could not be any additional penalty against that char*226aeter of property. But, as before stated, I do not believe that the rule of strict construction has any application whatever to this case, and, therefore, in examining the act I have endeavored to find the real intention of the legislature, which is the cardinal guide that beacons the pathway of all courts in determining the proper construction to be given to all doubtful statutes, and I have sought to collect this intention from the language of the act itself, viewed with reference to “the occasion and necessity of the law — from the mischief felt and the object and remedy in view.” (Sibley v. Smith, 2 Mich. 492.)
The court, in Winslow v. Kimball (25 Me. 495), in refusing to give a strictly liberal construction to the statute, said: “But statutes are to receive such á construction as must evidently have been intended by the Legislature. To ascertain this we may look to the object in view, to the remedy intended to be afforded, and to the mischief intended to be remedied.” In order to get at the intention of the lawmakers, where the statute is ambiguous or its language uncertain, courts have never hesitated to sacrifice the letter of the statute to the purpose and object of the legislature wherever it could be done without violence to the language of the statute. I am of opinion that in a case like the present, where it is, as I think, plainly perceivable that a particular intention, though not very clearly expressed, must have been in the minds of the legislators, that intention ought to be enforced and made to control the strict letter of the statute. The legislature, in the act of 1873, made no discrimination, as in previous acts, between delinquents on real estate, personal property or the proceeds of mines. It was intended to apply to all. No suit for the collection of delinquent taxes should thereafter be brought in the district court, where the amount exceeded three hundred dollars, without a demand being made for twenty-five per centum in addition to the ten per centum that had been previously imposed only against delinquent taxes on real estate and personal property, but by this act extended and made applicable to all suits of every kind and character that might thereafter be brought for delinquent taxes where the amount *227of the tax exceeds three hundred dollars. The limitation— and the only limitation — is in the amount of the tax, not in the character of it.
If the legislature only intended that the twenty-five per cent, should be enforced in cases where, under the revenue acts, the ten per cent, was imposed, why did they not insert after the word ‘‘ dollars ” the words “except in suits brought to recover delinquent taxes on the proceeds of mines?”
If tho twenty-five per cent, was only to be enforced in suits brought for delinquent taxes against the proceeds of mines, why should the act provide that no judgment in any suit for delinquent taxes, which necessarily includes the proceeds of mines, should be satisfied except by the payment of the original penalty of ten per cent, “and the additional penalty herein prescribed in full?”
It must, as I think, be admitted that the act of 1873, viewed from any standpoint of construction that takes into consideration the previous statute imposing the ten per cent., fails to prescribe in clear and positive terms its exact meaning. But if, in addition thereto, we look at the purpose of the law-makers, their intention is made certain. If it had occurred to the legislature that the ten per cent, was not, by the language used, clearly imposed against the proceeds of mines, I have no doubt that it would have been expressly included so as to prevent any possible misunderstanding of their meaning by any construction whatever.
It is manifest, to my mind, that it was the real intention of the legislature to impose, and that by a reasonable, honest and fair construction of its language, it did impose, the additional and original penalty in “ all suits for the collection of delinquent taxes originally brought in the district court, where the amount exceeds three hundred dollars,” whether it be for a tax upon real estate, personal property, or the proceeds of mines, and that the tax for which the suit is brought “shall not be discharged,” nor the judgment therefor satisfied, “except by the payment of the tax, original penalty” (of ten per cent.), the costs, “and the additional penalty” (of twenty-five per cent).
I think the judgment of the district court was correct and that it ought to be affirmed.